Order entered October 13, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00833-CV

            ANCHORA INSURANCE SERVICES, LLC, Appellant

                                           V.

             TEXAS GREEN STAR HOLDINGS, LLC, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04851-A

                                     ORDER

      Before the Court is appellee’s October 12, 2022 agreed motion for a ten-day

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than October 31, 2022.


                                                /s/   KEN MOLBERG
                                                      JUSTICE